DETAILED ACTION
Claims 4, 7, 49-51, 74, 81-82, 150-151, 153-165, 175-176, 184-188, 192-194 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species siRNA 25 (SEQ ID NO: 49 and SEQ ID NO: 50), and the compound of claim 184 (including species siRNA 25 as the nucleic acid) in the reply filed on 7/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	It is noted that upon completing the search of species siRNA25 (SEQ ID Nos: 49 and 50) it was discovered that SEQ ID NO: 49 is identical in sequence to SEQ ID NO: 47, SEQ ID NO: 51 and SEQ ID NO: 53, and SEQ ID NO: 50 is identical in sequence to SEQ ID NO: 48 and SEQ ID NO: 52 (although they differ in modifications).  Therefore, there is not a search burden for the species siRNA 24 (SEQ ID Nos: 47 and 48) and siRNA 26 (SEQ ID Nos: 51 and 52) and the restriction/species election require with respect to only siRNA 24 (SEQ ID Nos: 47 and 48) and siRNA 26 (SEQ ID Nos: 51 and 52) is hereby withdrawn and siRNA 24 and siRNA 25 are rejoined and examined with the elected species siRNA 25.  
without traverse in the reply filed on 7/21/2021.
	Claims 4 and 184 are examined herein to the extent the read on the elected subject matter.

Claim Objections
Claim 184 is objected to because of the following informalities:  The recitation “(racemic (cis” is recited within the structure of claim 184.  This appears to be a simple typographical error which should be “racemic (cis)”, which would be consistent with similar recitations in other claims and the specification (e.g. see claims 164, 185, etc.).  
Appropriate correction or explanation is required.

Improper Markush Listing of Alternatives
Claim 4 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
et al., "Mechanical Insights Aid Computational Short Interfering RNA Design," (Methods in Enzymology 392:73-96, 2005), which teaches, “When assessing the functionality of a panel of siRNAs composed of duplexes targeting sites juxtaposed in two-base increments, even a two-base shift in the targeting region can affect siRNA activity drastically (Fig. 3)” (see page 77), and Reynolds et al., "Rational siRNA design for RNA interference," (Nature Biotechnology 22:326-330, 2004), which teaches, “The 180 duplexes exhibited widely varying silencing abilities, showing that a two-base shift in target position was sufficient to significantly alter siRNA functionality (Fig. 1)” (see page 326, first column). Similarly, Holen et al. ((2002) Nucleic Acids Res. 30:1757–1766) tested several siRNAs corresponding to different target sequences in human coagulation trigger tissue factor (hTF) for their ability to induce silencing of the hTF gene and of the several siRNAs synthesized and tested only a few produced significant reduction in expression of hTF (see abstract); moreover, siRNAs targeting different sites in hTF demonstrated dramatic differences in silencing potency (see Figure 1-3).  
The "Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications” (See Federal Register/ Vol. 76, No. 27/ February 9, 2011, page 7166, which cites In re Harnisch (CCPA 1980)) states:


Furthermore, In re Harnisch (CCPA 1980) refers to PCT rules for unity of invention to help determine if a Markush group is proper.  The PCT rules indicate that where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
            (A) all alternatives have a common property or activity; AND
            (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
            (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
            The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally 
            The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
In the instant case, the claimed compounds are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The alternatives do not all share a common structure as there is no particular sequence that is conserved among all members of the group.  That is, each compound (i.e., each SEQ ID NO sequence) is structurally different in sequence from the other compounds and there are no apparent domains or particular sequences that are conserved among all members of the group.  Furthermore, the alternatives do not do not all belong to a recognized class of compounds because, in view of the teachings of the prior art (as indicated above) and the lack of evidence to the contrary, they do not all share a common structure and there is not an expectation from knowledge in the art that all of the claimed siRNA molecules will behave the exact same way such that each member could be substituted one for the other with the expectation that the exact same intended result would be achieved (i.e., they are not functionally equivalent).  
Accordingly a rejection a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.
It is noted that SEQ ID NOS 49 and 50 (which are identical to the sequences of SEQ ID NO: 47, 48 51 and 52, as indicated above) were search and are free of the prior art.  Therefore, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 184 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.

The claim is drawn to a compound comprising a chemical structure attached to a nucleic acid, wherein the nucleic acid can be any nucleic acid.  The only disclosed use for the claimed compound disclosed in the specification is for targeting delivery of a nucleic acid to liver cells.  Accordingly, the claims encompass a vast genus of compounds considering every possible nucleic acid that is encompassed by the claims, including siRNA molecules, any DNA molecule, and RNA molecule, any viral nucleic acid molecule, any natural or synthetic nucleic acid molecule, etc.
The application only discloses the claimed compound wherein the nucleic acid is a siRNA that inhibits HBV expression, specifically, an siRNA identified as any of siRNAs 1-37.  As indicated above, the only disclosed use for the compound for delivery of a nucleic acid to liver cells.  The specification does not identify the claimed compound with a non-siRNA nucleic acid molecule, nor does it disclose the claimed compound with a siRNA that targets and inhibits anything other than HBV.  In fact, the specification does not provide any evidence that that compound can deliver any non-siRNA nucleic acid to a liver cell (or any other cell), nor does the 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. 

The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.

Considering the breadth of the claimed genus in view of the limited disclosure and the lack of guidance in the prior art with respect to the claimed genus of compounds, one of skill in 
It is noted that limiting the claims to that which is described (i.e., limiting the nucleic acid to the disclosed siRNAs – siRNAs 1-37), would obviate this rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635